EXHIBIT 10.32

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of July 28,
2006 by and between Ramiro Ortiz (hereinafter the “Executive”) and BankUnited,
FSB (the “Bank”).

Recitals

WHEREAS, the Bank and the Executive entered into an Employment Agreement dated
as of August 21, 2002 (“Prior Agreement”) pursuant to which the Executive has
served as President and Chief Operating Officer of the Bank; and

WHEREAS, the Prior Agreement is scheduled to expire on September 30, 2008; and

WHEREAS, the Bank desires to assure the continued availability of the
Executive’s services and the ability of the Executive to perform such services
with a minimum of personal distraction or concern for his future employment; and

WHEREAS, the Executive is willing to continue to serve in the employ of the Bank
on such basis; and

WHEREAS, the Bank and the Executive each hereby agree that in order to achieve
the foregoing objectives it is necessary to amend and restate the terms and
conditions of the Prior Agreement, as set forth herein; and

WHEREAS, this Agreement is entered into as a complement to the Amended and
Restated Employment Agreement (the “BankUnited Agreement”) between the Executive
and BankUnited Financial Corporation dated July 28, 2006, and is set out
separately in acknowledgment of the Bank’s legal status and to assure the Bank’s
compliance with applicable federal and state regulations, although nothing in
this Agreement is intended to bestow greater rights on the Executive than the
BankUnited Agreement or to prejudice the Executive’s rights thereunder;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Company and the Executive hereby agree as
follows:

1. Definitions. In addition to the words and terms defined elsewhere in this
Agreement, the words and terms “Date of Termination,” “Disability,” “Disability
Effective Date,” “Notice of Termination,” “Change of Control Payment” and
“Vested Benefits,” shall have the same meanings as set forth in Section 1 of the
BankUnited Agreement.

 

1



--------------------------------------------------------------------------------

2. Employment.

2.1 Employment and Term. The Bank agrees to engage Executive, and Executive
agrees to provide services to the Bank, on the terms and conditions set forth
herein, for a period of three (3) years commencing on July 28, 2006 (hereinafter
the “Commencement Date”) and expiring at the conclusion of September 30, 2009
(the “Term”) subject to renewal by the Board of Directors, from year-to-year for
up to two (2) additional years, unless Executive resigns prior to that time or
is sooner terminated as, hereinafter set forth.

2.2 Position and Duties of Executive. The Executive shall serve as the President
and Chief Operating Officer (“COO”) of the Bank and a member of the Board of
Directors of the Bank, so long as he continues as the President and COO and is
elected by the Bank’s stockholders. During the Term of employment, the Executive
shall diligently perform all services as may be reasonably assigned to him by
the Bank’s CEO, Board or its Chairman and shall exercise such power and
authority as may from time to time be delegated to him by the CEO, Board or its
Chairman. The Executive shall be required to report solely to, and shall be
subject solely to the supervision and direction of, the CEO, Board or its
Chairman and no other person or group shall be given authority to supervise or
direct the Executive in the performance of his duties. The Executive shall
devote substantially all his working time and attention (other than during
weekends, holidays, approved vacation periods, and periods of illness or
approved leaves of absence) to the business and affairs of the Bank, render such
services efficiently and to the best of his ability, and use his best efforts to
promote the interests of the Bank.

2.3 Place of Performance. In connection with his employment by the Bank, the
Executive’s principal place of employment shall be the Bank’s executive offices
in Florida.

3. Compensation.

3.1 Executive shall be compensated in installments, consistent with the Bank’s
normal compensation practices, as may be changed from time to time with advance
notice. Executive’s compensation entitlements, for the first Term of this
Agreement, and for any annual Term thereafter, if renewed by the Board, shall be
in accordance with the compensation schedule and process set forth in Sections
3.1 and 3.2 of the BankUnited Agreement.

4. Additional Benefits.

4.1 Expense Reimbursement. During the Term, upon the submission of supporting
documentation by the Executive in form sufficient to permit deduction thereof
under applicable tax law (but without regard to actual deductibility), the Bank
shall promptly reimburse the Executive for all reasonable expenses actually paid
or incurred by the Executive in the course of and pursuant to the business of
the Bank, including expenses for entertainment and all travel and living
expenses while away from home on business or at the request of the Bank,
provided that such expenses are incurred and accounted for in accordance with
the Bank’s regular policies and procedures.

 

2



--------------------------------------------------------------------------------

4.2 Executive shall receive those other benefits provided under Sections 4.2,
4.3, 4.4, 4.5, 4.6 and 4.7 of the BankUnited Agreement.

4.3 Indemnification and Insurance.

(a) During the Term of this Agreement, the Bank shall cause the Executive to be
covered by and named as an insured under any policy or contract of insurance
obtained by it to insure its directors and officers against personal liability
for acts or omissions in connection with service as an officer or director of
the Bank or service in other capacities at the request of the Bank. The coverage
provided to the Executive pursuant to this section 4.3 shall be of the same
scope and on the same terms and conditions as the coverage (if any) provided to
other officers or directors of the Bank.

(b) To the maximum extent permitted under applicable law, during the Term of
this Agreement and for a period of 3 years thereafter, the Bank shall indemnify
the Executive against and hold him harmless from any costs, liabilities, losses
and exposures to the fullest extent and on the most favorable terms and
conditions that similar indemnification is offered to any director or officer of
the Bank or any subsidiary or affiliate thereof.

5. Termination.

5.1 Termination for Cause. Notwithstanding anything contained herein to the
contrary, this Agreement may be terminated by the Bank for Cause. As used in
this Agreement, “Cause” shall mean (i) any action or omission or failure of the
Executive which constitutes a material breach of this Agreement, including,
without limitation, failing to carry out his duties and responsibilities in
accordance with Section 2.2 (if, however, the Board determines that it is an
action, omission or failure which can be cured, the Bank agrees to provide one
cure period of sixty (60) days after receipt by the Executive of specific
written notice of the issue. If the issue is not cured within the sixty (60) day
period, or is of a nature that the Board determines cannot be cured, the
Executive will be terminated for cause as specified in a Notice of Termination);
(ii) the Executive engages in an act(s) of personal dishonesty, incompetence, or
willful misconduct in connection with his employment, the performance of
services or handling the affairs of the Bank; (iii) the conviction of Executive
for, or a plea of guilty or nolo contendere to, a criminal act which is a
felony, or which is a misdemeanor involving theft, dishonesty or moral
turpitude; (iv) the Executive breaches a fiduciary duty owed to the Bank
involving personal profit, intentional failure to perform stated duties, or
which could seriously prejudice the interest of the Bank, its depositors, or
shareholder; or (v) the Executive’s breach or willful violation of any law,
rule, regulation, corporate policy (other than traffic violations or similar
non-material offenses), or final cease and desist order in connection with his
performance of services for the Bank. An express termination by the Bank for
reasons other than those included above or which otherwise does not fall within
another part of section 5, will be considered a termination without cause under
paragraph 5.3. All disputes shall be resolved by Arbitration as provided in
Section 22.

 

3



--------------------------------------------------------------------------------

5.2 Termination for Death or Disability. This Agreement shall terminate
automatically upon the Executive’s death and may be terminated by the Bank upon
the Executive’s Disability. Upon a termination by reason of the Executive’s
Disability, the Bank shall pay to the Executive or his beneficiaries, as the
case may be, (i) any compensation or other obligations accrued for periods prior
to the Date of Termination, all of which shall be paid within fifteen (15) days
after the Date of Termination, (ii) six (6) months of Base Salary, all of which
shall be paid in installments consistent with the Bank’s payroll practice for
executives, and shall implement the provisions for the Executive’s Vested
Benefits as of the Date of Termination. If Termination is due to the death of
the Executive, the Bank shall, within fifteen (15) days after the Date of
Termination, pay to the Executive’s estate or beneficiaries, as the case may be,
any unpaid Base Salary, Annual Bonus and benefits accrued for periods prior to
the Date of Termination, or, if an alternative beneficiary is designated in
proper legal form, the payments and benefits shall be paid to said designated
beneficiary. In addition, the life insurance proceeds from the policies
described in this Agreement shall be paid to his personal representative or such
other persons as the Executive may have designated in writing.

5.3 Termination Without Cause. At any time the Bank shall have the right to
terminate Executive’s employment hereunder by written notice to Executive;
provided, however, that the Bank shall (i) pay to Executive any unpaid Base
Salary, and benefits and amounts due under the programs described in Sections 4
up to the Date of Termination, (ii) pay to the Executive in a lump sum within
thirty (30) days after the Date of Termination, an amount equal to the
Executive’s Base Salary and benefits that would have become due to the Executive
for the remainder of the then effective Term without extension, but for the
Company’s termination of the Executive pursuant to this Section 5.3 and
(iii) implement the provisions for the Executive’s Vested Benefits as of the
Date of Termination. The Bank shall be deemed to have terminated the Executive’s
employment pursuant to this Section 5.3 if such employment is terminated by the
Bank without Cause. The Bank and the Executive hereby stipulate that the Bank
may condition the payment and delivery of the amounts specified in clause
(ii) of the first sentence of this Section 5.3 on the receipt of the Executive’s
resignation from any and all positions which he holds as an officer, director or
committee member with respect to the Bank or any subsidiary or affiliate and
gives the Bank a full release of all then existing claims under this Agreement.
Any disputes shall be resolved by Arbitration as provided in Section 22.

5.4 Resignation. In the event Executive resigns other than upon written request
of the Bank, Executive shall have no further right to any payments or grants due
under this Agreement and all Executives’ rights and benefits under this
Agreement shall terminate. A termination of this Agreement under Sections 5.1,
5.2, or 5.3 shall not be considered a “resignation” under Section 5.4 unless
specifically agreed to in writing by the Executive and the Bank.

5.5 Notwithstanding any provision of this Agreement to the contrary, no payment
or benefit will be made to the Executive under Section 5.2 for termination due
to Disability or under Section 5.3, prior to the expiration of six-months from
the date

 

4



--------------------------------------------------------------------------------

of his termination of employment, if such payment or benefit will result in the
imposition of an excise tax under Code section 409A.

6. Change of Control. A “Change in Control” shall be deemed to have occurred
under the conditions set forth in Section 6 of the BankUnited Agreement and
shall include a qualifying disposition of the Bank. In the event of a change in
control, Executive entitlements and the Bank’s obligations will be as set forth
in the BankUnited Agreement.

7. Gross-Up of Change of Control Payments (if applicable).

(a) This Section shall apply if Executive’s employment is terminated upon or
following a Change of Control as defined in Section 6 of the BankUnited
Agreement. If this Section applies, then, for any taxable year, the Executive
shall be liable for the payment of an excise tax under section 4999 of the Code
with respect to any payment in the nature of compensation made by the Bank or
any direct or indirect subsidiary or affiliate of the Bank to (or for the
benefit of) the Executive, the Bank shall pay to the Executive an amount equal
to X determined under the following formula:

 

X=E x P       1 - [FI x (1 - SLI)) + SLI + E + M]      

where

E = the rate at which the excise tax is assessed under section 4999 of the Code;
and

P = the amount with respect to which such excise tax is assessed, determined
without regard to this Section 7;

FI = the highest marginal rate of income tax applicable to the Executive under
the Code for the taxable year in question;

SLI = the sum of the highest marginal rates of income tax applicable to the
Executive under all applicable state and local laws for the taxable year in
question; and

M = the highest marginal rate of Medicare tax applicable to the Executive under
the Code for the taxable year in question.

With respect to any payment in the nature of compensation that is made to (or
for the benefit of) the Executive under the terms of this Agreement, or
otherwise, and on which an excise tax under section 4999 of the Code will be
assessed, the payment determined under this Section 7(a) shall be made to the
Executive on the first day of the seventh month following the end of the year in
which occurs the Executive’s termination of employment.

 

5



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Section 7 to the contrary, in the event
that the Executive’s liability for the excise tax under section 4999 of the Code
for a taxable year is subsequently determined to be different than the amount
determined by the formula (X + P) x E, where X, P and E have the meanings
provided in Section 7(a), the Executive or the Bank, as the case may be, shall
pay to the other party at the time that the amount of such excise tax is finally
determined, an appropriate amount, plus interest, such that the payment made
under Section 7(a), when increased by the amount of the payment made to the
Executive under this Section 7(b) by the Bank, or when reduced by the amount of
the payment made to the Bank under this Section 7(b) by the Executive, equals
the amount that should have properly been paid to the Executive under
Section 7(a). The interest paid under this Section 7(b) shall be determined at
the rate provided under section 1274(b)(2)(B) of the Code. To confirm that the
proper amount, if any, was paid to the Executive under this Section 7, the
Executive shall furnish to the Bank a copy of each tax return which reflects a
liability for an excise tax payment made by the Bank, at least 20 days before
the date on which such return is required to be filed with the Internal Revenue
Service.

(c) Notwithstanding the provisions of Sections 7(a) and (b) above, in the event
that the Executive shall be required to pay any additional amount of excise tax
under section 4999 of the Code, or any successor to such section, or under any
similar federal, state or local tax provision in connection with his receipt of
payment in the nature of compensation from the Bank or any direct or indirect
subsidiary or affiliate of the Bank to (or for the benefit of) the Executive,
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that, after payment by the Executive of all taxes
(and any interest or penalties imposed with respect to such taxes) and the
excise tax under the Code and/or State and local tax provision imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the excise tax imposed by the Code or any State or local tax provision upon
such compensation. For purposes of this paragraph 7(c), the term “taxes” shall
include, but not be limited to, income taxes and the Executive’s share of any
employment taxes.

(d) This section shall not apply to any entitlement to stock options, stock
grants, or other securities of BankUnited.

8. Regulatory Considerations.

Notwithstanding anything herein to the contrary, any payments to Executive by
the Bank, whether pursuant to this Agreement or otherwise, are subject to and
conditioned on compliance with Section 18(k) of the Federal Deposit Insurance
Act, 12 U.S.C. § 1828(k) and any regulations promulgated thereunder.

9. Non-Competition.

9.1 The Executive acknowledges that during the Term of this Agreement, he will
learn or be privy to valuable confidential business information, and

 

6



--------------------------------------------------------------------------------

he will develop and cultivate on behalf of the Bank substantial relationships
with past, present and prospective business customers of the Bank. During the
term of this Agreement with the Bank, and thereafter, Executive will not,
directly or indirectly, use or disclose to anyone, or authorize disclosure of
any confidential information or trade secrets except for the benefit of the
Bank.

9.2 The Executive acknowledges that the confidentiality of the protected
information with which Executive has been or may become privy is essential and
proprietary to the Bank and is owned and shall continue to be owned by the Bank.
The Executive agrees that at the termination of his employment, for whatever
reason, he will return to the Bank immediately any and all documents in whatever
form that are in his possession or control and that contain, reflect or refer to
confidential information or trade secrets.

9.3 During the Term of this Agreement and for a period of eighteen (18) months
thereafter within all counties where the Bank or its subsidiaries have branches
or offices, the Executive shall not, either directly or indirectly, or for
himself or through, on behalf of, or in conjunction with any other person,
persons or legal entity, own, maintain, operate, engage in, assist, be employed
by, or have any interest in any business engaging or planning to be engaged in
banking or offering other financial services offered by the Bank, in any
respect.

9.4 During the Term of this Agreement and for a period of eighteen (18) months
thereafter, Executive shall not, except if this Agreement is terminated as a
result of a Change of Control:

(a) either directly or indirectly, employ, retain the services of, or seek to
employ or retain the services of any person who is at that time or was within
the previous six (6) months employed by, or providing services to the Bank,
without the prior express written permission of the Bank, which the Bank may in
its absolute discretion withhold;

(b) either directly or indirectly solicit or contact customers of the Bank which
solicitation is for or on behalf of any entity engaged in or seeking to be
engaged in the Bank’s banking or financial service business, or in direct
competition with the Bank.

(c) In the event of a violation of the provision of this Section, the
Executive’s rights to receive grants of the Bank’s Class A Common Stock as
provided in Section 4.7 of the BankUnited Agreement shall terminate and no
additional shares shall vest or be granted as provided in paragraph Section 4.7
of the BankUnited Agreement.

9.5 Executive and the Bank warrant that it is their intention to agree to
restrictions on disclosure of confidential information and on competition that
are as broad as permitted by Florida law (save only for the 18 month limitation
set forth in paragraph 9.3) and hereby agree to subscribe to any expansion of
the recited agreements as may be authorized by any subsequent amendment to, or
interpretation of Florida Statute Section 542.335 (2000) or any other Florida
law. For purposes of this non-competition provision,

 

7



--------------------------------------------------------------------------------

the Executive shall be deemed retained by the Bank during any period of time in
which he receives compensation from the Bank or its successors.

9.6 The Executive acknowledges that Section 9 is reasonably necessary to protect
the business interest of the Bank and that the provisions of Section 2 and
Section 9 are the essence of this Agreement for the Bank and the Executive
agrees that if he engages in activities prohibited by Section 9, irreparable
harm to the Bank will likely result, for which a remedy in the form of damages
may not be ascertainable. Under such circumstances, the Executive acknowledges
that the Bank may seek temporary, preliminary or permanent injunctive relief
against him in any court of competent jurisdiction upon three days written
notice provided to the address listed in Section 15. This section shall not
limit any other legal or equitable remedies the Bank or its successors may have
against the Executive for violation of this Agreement. The prevailing party in
any action to, enforce Section 9 of this Agreement shall be entitled to
attorney’s fees and costs.

10. Representation By the Executive. The Executive represents and warrants as of
the Commencement Date, that he is not a party to any agreement, contract or
understanding, whether of employment otherwise, or subject to any governmental
restriction, which would in any way restrict or prohibit him from undertaking or
performing employment with the Bank in accordance with the terms and conditions
of this Agreement. The Executive further represents and warrants to the best of
his knowledge as of the Commencement Date, that he is physically and mentally
capable of performing all the essential functions of the job and all duties
reasonably assigned to him for the entire term of this Agreement.

11. Withholding. The Bank may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulations. In the event Section 162(m) of
the Internal Revenue Code of 1988 shall be applicable to Executive’s
compensation, the Executive shall cooperate with the Bank to restructure his
compensation so as it to be fully deductible for income tax purposes; provided,
however, such cooperation shall be on such terms, if any, as both the Executive
and the Bank agree, both utilizing good faith efforts to structure payments in
such a manner that the Executive’s total compensation, on a present value basis,
is not diminished.

12. Enforcement Costs Upon a Change of Control. The Bank is aware that upon the
occurrence of a Change of Control, the Board of Directors or a stockholder of
the Bank may then cause or attempt to cause the Bank to refuse to comply with
its obligations under Section 6 of this Agreement, or may cause or attempt to
cause the Bank to institute, or may institute, litigation seeking to have
Section 6 of this Agreement declared unenforceable, or may take, or attempt to
take, other action to deny the Executive the benefits intended under Section 6
of this Agreement. In these circumstances, the purpose of this Agreement could
be frustrated. It is the intent of the parties that the Executive not be
required to incur the legal fees and expenses associated with the protection or
enforcement of his rights under Section 6 of this Agreement by arbitration,
litigation or other legal action because such costs would substantially detract

 

8



--------------------------------------------------------------------------------

from the benefits intended to be extended to the Executive hereunder, nor be
bound to negotiate any settlement of his rights hereunder under threat of
incurring such costs. Accordingly, if at any time after the Commencement Date,
it should appear to the Executive that the Bank is or has acted contrary to or
is failing or has failed to comply with any of its obligations solely under
Section 6 of this Agreement for the reason that it regards this Agreement to be
void or unenforceable or for any other reason, or in the event that the Bank or
any other person takes any action to declare Section 6 of this Agreement void or
unenforceable, or institutes arbitration, litigation or other legal action
designed to deny, diminish or to recover from the Executive the benefits
provided or intended to be provided to him under Section 6, and the Executive
has acted in good faith to perform his obligations under this Agreement, the
Bank irrevocably authorizes the Executive from time to time to retain counsel of
his choice at the expense of the Bank to represent him in connection with the
protection and enforcement of his rights under Section 6. The reasonable fees
and expenses of counsel selected from time to time by the Executive as
hereinabove provided shall be paid or reimbursed to the Executive by the Bank on
a regular, periodic basis upon presentation by the Executive of a statement or
statements prepared by such counsel in accordance with its customary practices.
Counsel so retained by the Executive may be counsel representing other officers
or key executives of the Bank in connection with the protection and enforcement
of their rights under similar agreements between them and the Bank, and, unless
in his sole judgment use of common counsel could be prejudicial to him or would
not be likely to reduce the fees and expenses chargeable hereunder to the Bank,
the Executive agrees to use his best efforts to agree with such other officers
or executives to retain common counsel.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, and applicable to contracts
entered into and to be performed entirely within the State of Florida.

14. Non-Alienation. The Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any amounts provided
under this Agreement, and no payments or benefits due hereunder shall be
assignable in anticipation of payment either by voluntary or involuntary acts or
by operation of law. So long as the Executive lives, no person, other than the
parties hereto, shall have any rights under or interest in this Agreement or in
the subject matter hereof.

15. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, and shall be deemed to have been given when delivered by
hand or when deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Bank:

Alfred R. Camner, Chairman

BankUnited, FSB

255 Alhambra Circle

Coral Gables, Florida 33134

 

9



--------------------------------------------------------------------------------

If to the Executive:

Richard Josepher, Esq.

Gutter Josepher & Ruffin

100 W. Cypress Creek Road, Suite 900

Ft. Lauderdale, Florida 33309

Ramiro Ortiz

7250 SW 99 St

Miami, Florida 33156

or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.

16. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted.

17. Successors; Binding Agreement.

17.1 The Bank shall require any successor, whether direct or indirect to all or
substantially all of the business or assets of the Bank whether by purchase,
merger, consolidation or otherwise, prior to or contemporaneously with such
acquisition, by agreement in form and substance reasonably satisfactory to the
Executive and his legal counsel, to assume and agree to perform this Agreement
in the same manner and to the same extent that the Bank would be required to
perform it if no such acquisition had taken place (to the extent not previously
performed by the Bank). As used in this Agreement, “Bank” shall mean the Bank as
hereinbefore defined and any such successor which executes and delivers the
agreement provided for in this Section 17.1 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

17.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

17.3 This Agreement is personal to the Executive and, without the prior written
consent of the Bank, shall not be assignable by the Executive otherwise than by
will or the laws of descent and distribution.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

10



--------------------------------------------------------------------------------

19. Entire Agreement, Modifications and Waiver. This Agreement constitutes the
entire agreement between the Bank and the Executive with respect to its subject
matter and supersedes all prior negotiations, agreements, understandings and
arrangements, both oral and written, between the Bank and the Executive with
respect to such subject matter including, but not limited to, any employee
manuals of the Bank. No modification or waiver of any provision of this
Agreement shall be binding unless executed in writing by all parties hereto. No
waiver of any provision of this Agreement shall be deemed or shall constitute a
waiver of any other provision (whether or not similar), nor shall any such
waiver constitute a continuing waiver. The failure of the Executive or the Bank
to insist upon strict compliance with any provision hereof shall not be deemed
to be a waiver of such provision or any other provision thereof.

20. Non-duplication. It is intended that the BankUnited Agreement set forth the
aggregate compensation, benefits and perquisites payment to Executive for all
services to the Bank or any of its direct or indirect subsidiaries. Any payments
by the Bank to Executive shall be applied to offset any corresponding
compensation or payment obligations of BankUnited.

21. Survival. The provisions of Section 9 shall survive the expiration of the
Term of the Agreement plus extensions, if any, or termination of the Agreement.

22. Dispute Resolution-Arbitration.

(a) This paragraph concerns the resolution of any controversies or claims
between the Bank and the Executive (except for claims arising under Section 9),
whether arising in contract, tort or by statute, including but not limited to
controversies or claims that arise out of or relate to: (i) this Agreement
(including any renewals, extensions or modifications); or (ii) any document
related to this Agreement; (collectively a “Claim”).

(b) At the request of the Bank or the Executive, any Claim shall be resolved by
binding arbitration. The Bank will pay the filing fees and arbitrator fees. The
prevailing party to be awarded fees and costs.

(c) Arbitration proceedings will be conducted by the American Arbitration
Association or any successor thereof (“AAA”), and the terms of this paragraph.
In the event of any inconsistency, the terms of this paragraph shall control.

(d) The arbitration shall be administered by AAA under employment rules and
conducted in Florida. All Claims shall be determined by one arbitrator. All
arbitration hearings shall commence within 90 days of the demand for arbitration
and close within 90 days of commencement and the award of the arbitrator(s)
shall be issued within 30 days of the close of the hearing. However, the
arbitrator, upon a showing of good cause, may extend the commencement of the
hearing for up to an additional 60 days. The arbitrator(s) shall provide a
concise written statement of reasons for the award. The arbitration award may be
submitted to any court having jurisdiction to be confirmed and enforced.

 

11



--------------------------------------------------------------------------------

(e) The arbitrator(s) will have the authority to decide whether any Claim is
banned by the statute of limitations and, if so, to dismiss the arbitration on
that basis. For purposes of the application of the statute of limitations, the
service on AAA under applicable AAA rules of a notice of Claim is the equivalent
of the filing of a lawsuit. Any dispute concerning this arbitration provision or
whether a Claim is arbitrable shall be determined by the arbitrator(s). The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this Agreement.

(f) By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This provision is a material inducement for the parties entering into
this Agreement.

23. Guarantee. This Agreement is complementary to Executive’s Agreement with
BankUnited in which BankUnited has agreed to, guarantee the payment by the Bank
of any benefits and compensation to which Executive is or may be entitled to
under the terms and conditions of this Agreement effective as of the 28th day of
July, 2006 between the Bank and Executive.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive, and pursuant to the authorization from the
Board, the Bank has executed this Agreement as of the date first above written.

 

BANKUNITED, FSB By:   /s/ Alfred R. Camner Name:   Alfred R. Camner Title:  
Chairman of the Board and Chief Executive Officer ATTEST: By:   /s/ Lawrence
Blum Name:   Lawrence Blum Title:   Secretary EXECUTIVE: By:   /s/ Ramiro Ortiz
Name:   Ramiro Ortiz Title:   President and Chief Operating Officer

 

13